THE COURT
(THRUSTON, Circuit Judge, absent)
decided that the certificate was not sufficient, and for that reason rejected the deposition. But it was afterwards read, by consent, subject to the question as to the competency of the matter thereof.
Mr. Jones, for defendant, objected that the existence of the suit in New York, and the amount of the costs taxed, were matter of record, and could only be proved by an exemplification of the record; so, also, that the plaintiff was attorney in the cause. This is not a suit for the attorney’s fees only, but for costs paid by the attorney.
Mr. Law, contra. The defendant, by his letter to the plaintiff, admits the existence of the suit in New York, which is equivalent to record evidence. Mr. Riker is the officer whose duty it was -to tax the costs. When a cause is settled by the parties as this was, it is not necessary or usual to tax the costs.
THE COURT (nem. con.) was of opinion that the parol evidence was competent to prove the bill of costs.